Citation Nr: 1209350	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-34 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Travel Board hearing in January 2012 but did not report.  No explanation has been offered and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

The Veteran's current residuals of fracture of the right 5th metacarpal were incurred during his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of fracture of the right 5th metacarpal have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

After reviewing the evidence of record, the Board finds that the Veteran's current residuals of fracture of the right 5th metacarpal is related to military service.  

The Veteran contends that he fractured his right 5th metacarpal while serving in Korea in 1968.  He served on active duty from March 1968 to October 1969.  His service treatment records are incomplete and do not include a separation examination.  A March 1970 VA treatment report noted the Veteran's history of having fractured his right 5th metacarpal in November 1968 while serving in the Army.  X-rays were taken at that time and revealed a healed fracture of the right 5th metacarpal.  In September 2008, the Veteran underwent a VA examination for bones.  The examination report concluded with an impression that the Veteran had a 5th metacarpal fracture in the right hand in the late 1960s.

The statements provided by the Veteran concerning his having injured his right hand during his military service are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  The only relevant medical evidence supports an in-service occurrence.  Moreover, the allegations are supported by medical evidence documenting a healed fracture of the right 5th metacarpal in March 1970, just five months after the Veteran's discharge from the service.  The Veteran's credibility is also enhanced by the report of his entrance examination into the Army Reserve in 1976 where a history of a fracture  of a finger on the right hand in 1969 is noted.

Accordingly, entitlement to service connection for residuals of fracture of the right 5th metacarpal is warranted.




ORDER

Entitlement to service connection for residuals of fracture of the right 5th metacarpal is granted.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


